Case 8:18-cv-02302-SDM-JSS Document 23 Filed 11/19/18 Page 1 of 6 PageID 83



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   CASSIDY CARAKER, et al.,

         Plaintiffs,

   v.                                                  CASE NO. 8:18-cv-2302-T-23JSS

   ALEX OF POLK COUNTY, INC., et al.,

         Defendants.
   ____________________________________/


                                          ORDER

         (a)    Referral to Mediation: This action is referred to mediation. Mark A.

   Hanley of Bradley Arant Boult Cummings LLP, 100 North Tampa Street,

   Suite 2200, Tampa, Florida 33602, (813) 229-3333, is the mediator.

         (b)    Conduct of Mediation: The mediator must conduct the mediation in

   accord with this order and the Local Rules. Compliance with this order is not

   satisfied by any other attempt by the parties to resolve this matter through mediation

   or by another mechanism for dispute resolution.

         (c)    Scheduling Mediation: The parties must mediate no later than

   JANUARY 18, 2019.

         (d)    Designation and Responsibility of Lead Counsel: J. Kemp Brinson is

   designated as lead counsel and must consult both the mediator and other counsel to

   co-ordinate the day and time of the mediation. Within SEVEN days after this order,
Case 8:18-cv-02302-SDM-JSS Document 23 Filed 11/19/18 Page 2 of 6 PageID 84



   lead counsel must file a notice of mediation that states the agreed day and time of

   mediation. When the notice is filed, the agreed day for the mediation replaces the

   deadline in paragraph (c). Extension of the mediation deadline requires a court order

   and is increasingly disfavored as the mediation deadline approaches. Before moving

   for an extension of the mediation deadline, the movant must consult both the

   mediator and opposing counsel to determine an agreed day and time for the

   rescheduled mediation. Under Local Rule 3.01(g), a motion for an extension of the

   mediation deadline must certify that the movant has conferred with opposing counsel

   and must state whether counsel agrees to the resolution of the motion.

            (e)   General Rules Governing the Mediation: Although mediation is

   governed by Chapter Nine of the Local Rules, the following additional requirements

   apply:

                  (1)   Case Summaries: At least five business days before the scheduled
                        mediation, each party must mail directly to the mediator and to
                        opposing counsel a brief written summary of the facts and issues
                        of the action. The mediator and the parties must treat each
                        summary as a confidential communication and must not disclose
                        the summary or the summary’s content.

                  (2)   Authority of the Mediator: The mediator may confer privately with
                        any counsel, an individual party, a corporate or municipal
                        representative, or a claims professional for any proper purpose in
                        the mediator’s discretion. The mediation must continue until
                        adjourned by the mediator. No participant may compel the early
                        conclusion of a mediation because of travel or another
                        engagement. Only the mediator may declare an impasse or end
                        the mediation. To co-ordinate the mediation, the mediator may
                        set an abbreviated scheduling conference before the mediation.




                                             -2-
Case 8:18-cv-02302-SDM-JSS Document 23 Filed 11/19/18 Page 3 of 6 PageID 85



                (3)   Attendance: Absent leave of court, which is granted only in an
                      extraordinary circumstance, each attorney acting as lead counsel
                      and each party (or the designated representative with full
                      authority to settle) must attend the mediation in person.

                (4)   Structure: In a track three case, another complex or protracted
                      case, or a case with many parties, the mediator is authorized to
                      conduct the mediation in sequential sessions with fewer than all
                      the parties present.

         (f)    Compensation of the Mediator: The parties must compensate the

   mediator at the mediator’s prevailing hourly rate, which, unless otherwise agreed by

   counsel, the parties must bear equally and pay immediately after the mediation.

   When moving to tax other costs, the prevailing party may move to tax the mediator’s

   compensation as a cost. The parties must comply with any reasonable cancellation

   policy established by the mediator.

         (g)    Objections: A party waives as to this order any objection not asserted

   within ten days and in writing.

         ORDERED in Tampa, Florida, on November 19, 2018.




                                            -3-
Case 8:18-cv-02302-SDM-JSS Document 23 Filed 11/19/18 Page 4 of 6 PageID 86


                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


CASSIDY CARAKER, et al.,

      Plaintiffs,

v.                                                  CASE NO. 8:18-cv-2302-T-23JSS

ALEX OF POLK COUNTY, INC., et al.,

      Defendants.
___________________________________/


                                  MEDIATION REPORT

      In accord with the mediation order, a mediation occurred on

__________________________, 20____.

      (a)    The following individuals, parties, corporate representatives, and claims

professionals attended and participated in the mediation, and each possessed the

requisite settlement authority:

      ____ All individual parties and their respective trial counsel.

      ____ Designated corporate representatives.

      ____ Required claims professionals.


      (b)    The following individuals, parties, corporate representatives, and claims

professionals failed to appear or participate:
Case 8:18-cv-02302-SDM-JSS Document 23 Filed 11/19/18 Page 5 of 6 PageID 87


     (c)   The result of the mediation:

     ___   The action completely settled. In accord with Local Rules 3.08 and
           9.06(b), lead counsel must notify the court of settlement within ten days
           of the mediation by filing a notice or memorandum of agreement signed
           by the parties and the mediator.

           Comments:




     ___   The action partially resolved. Lead counsel must file within ten days a
           joint stipulation resolving the settled claims. The following issues
           remain:




           Comments:




     ___   The action neither settled nor failed to settle.

           Comments:




                                        -2-
Case 8:18-cv-02302-SDM-JSS Document 23 Filed 11/19/18 Page 6 of 6 PageID 88


     ___   The parties failed to settle.

           Comments:




     Reported on __________________, 20_____, in __________________, Florida.



                                                 ________________________________
                                                 Signature of Mediator

                                                 ________________________________
                                                 Name (PRINTED) of Mediator


                                                 ________________________________
                                                 ________________________________
                                                 ________________________________
                                                 ________________________________
                                                 Mediator’s Mailing Address and
                                                 Telephone Number


cc: Counsel of Record and
    Unrepresented Parties




                                           -3-
